Citation Nr: 1439450	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney at Law


ATTORNEY FOR THE BOARD

Jennifer Chapman



INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  The matter of an increased rating for PTSD is before the Board of Veterans Appeals (Board) from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's 30 percent rating for PTSD.  In May 2012, the RO increased the Veteran's rating to 50 percent, effective May 13, 2011.  In March 2014, the Veteran was scheduled for a Board videoconference hearing; however he subsequently cancelled his request.  In April 2014, the Board found that the issue of entitlement to a TDIU rating had been raised by the record and remanded that matter along with the matter of an increased rating for PTSD for additional development.

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Throughout the period on appeal, it is reasonably shown that the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking and mood, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, impairment of memory, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty adapting to stressful circumstances, obsessional rituals which interfere with routine activities, impaired impulse control, suicidal and homicidal ideation, and an inability to establish and maintain effective relationships.



CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent (but no higher) for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in June 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeals were most recently readjudicated by the RO in the July 2014 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The RO arranged for VA examinations in July 2011 and June 2014.  The reports, which will be discussed in greater detail below, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of an increased rating for PTSD, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings may be assigned for distinct periods where the severity of the disability varied, if warranted by factual data.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to    38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed his claim for an increased rating for PTSD in May 2011.  He is presently rated 50 percent for PTSD under Code 9411, which provides for a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms, but it must also make findings as to "how those symptoms impact[ ]" the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because "use of the term 'such as' [in the rating criteria] demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list," "any suggestion that the Board was required, in complying with the regulation, to find the presence of all, most, or even some, of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

On July 2011 VA examination, the examiner noted that the Veteran was dressed normally, was cooperative and had spontaneous speech.  His mood was neutral and memory was reasonable.  He was oriented well to time, place, and person and his thought process was logical, relevant, and goal-oriented.  His insight, judgment, and intelligence were noted to be fair.  The Veteran reported that he has nightmares two or three times a week and that they recently got worse because he stopped drinking.   He also reported having intrusive thoughts, difficulty sleeping, and problems making friends.  He indicated that he gets suspicious, but denied any suicidal ideation.  The Veteran reported that his symptoms are worsening and that he is not able to do things like he used to (such as fishing and hunting).  The examiner noted that he has problems relating to others and gets moody and irritable, and that he feels lonely.  He also does not have any hobbies or interests.  The examiner further noted that the Veteran has been unable to work since 2004 due to a work-related injury.  PTSD was diagnosed and a GAF score of 60 was assigned.

Private treatment records dated in 2012 noted that the Veteran underwent counseling for his PTSD.  On an intake evaluation, it was noted that the Veteran has an Axis I diagnosis of PTSD and that he has severe dysfunction regarding home/family, job/school, and interpersonal relations and moderate dysfunction regarding bodily functions/self care.  

A February 2012 private mental status examination found that the Veteran's self-presentation was reticent, terse, and to the point and his attitude was uneasy and guarded.  His attention span was short, hipsychomotor activity was increased, and his speech patterns tended to be coherent but somewhat sparse and uncommunicative.  His ability to abstract and calculate was unimpaired and within normal limits.  His affect was noted to be flat and diminished.  The Veteran reported that his usual mood was "bad" and that now he feels depressed at least 4 to 5 days out of the week.  The Veteran indicated that he started to feel like killing himself 7 years prior, but has made no attempts and currently denies these feelings.  He also denied a current intent or plan.  He reported draining fatigue 3 or 4 days out of the week, but denied any mania or hypomania.  He also reported feelings of agitation about twice a week, but denied free floating anxiety and panic attacks.  The Veteran stated that he gets mad about once or twice a month and has harmed others.  He has also had obsessive thoughts of killing people, but denies any plan to do so.  He denied any ritual compulsions.  The provider noted that the Veteran has adopted paranoid attitudes of distrust and dislike, but has denied hallucinations, illusions, feelings of thought reading, thought insertion, or disturbing, strange, or frightening thoughts or impulses, and has denied any feelings of supernatural forces or influences, or special powers or gifts.  It was noted that the Veteran's interpersonal relationships are characterized by a somewhat borderline stormy quality with a history of mood instability, substance abuse, and a paranoid, suspicious, resentful, difficult posture, with a history of fighting and assaultiveness.  Further, it was noted that his judgment tends to be fair and his insight is limited.  The provider stated that the Veteran was partially oriented to time (he did not know the date, but did know the month and year) and was well oriented as to place and person.  His memory was broadly intact and he had no complaints of memory problems.  His associations were noted to be relevant and the stream of thought was normal.  His sleep was noted as marked by sporadic initial insomnia with intermediate and early awakening, and also hypersomnia about once a month.  The Veteran reported nightmares of people that he killed.  Following an examination, the provider indicated that the Veteran's impairment is in excess of (the 30 percent rating he was originally assigned) and is also marked by a prominent avoidance (i.e., the Veteran won't go to the VA for treatment).  Chronic PTSD was diagnosed and a GAF score of 50 was assigned.

On October 2012 psychological evaluation, it was noted that the Veteran's most notable symptoms are his feelings of sadness and being insecure outside his home.  The Veteran reported always looking at people's faces and feeling paranoid.  He stated that he has significant road rage, nightmares, sleep disturbances, and that he is hypervigilant and has flashbacks.  It was noted that the Veteran's symptoms also include hypersensitivity, difficulties managing his anger impulses, severe mood problems, unwanted thoughts, avoidance of sensitive topics, diminished interest in hobbies, and becoming socially reclusive.

The private provider noted that the Veteran is currently married to his third wife and that his social network is weak because he does not want to leave his home more than necessary.  On mental status evaluation, the Veteran was noted to be unkempt, friendly/cooperative, of average intelligence, oriented times three, with labile affect, tense motor activity, good judgment, normal memory function, and appropriate speech.  There was no evidence of delusions, disorganized thinking, and hallucinations.  There was evidence of sleep disturbance, low energy level, and suicidal thought (although without intent or plan).  The provider noted that there was no evidence of significant behavior abnormalities and that his cognitive functions appeared to be within normal limits.  PTSD, manifested by sleep disturbance, worry, anxiety, hypervigilance, poor concentration, survivor guilt, relationship problems, lack of trust, nightmares, and startled reflex, was diagnosed and a GAF score of 45 was assigned.  

In December 2012, the Veteran submitted a statement indicating that he was suicidal (wanted to kill himself in July 2012) and had a substance abuse problem for 8 years.  He reported that he has suicidal ideation with obsessional rituals, speech that is intermittently illogical or obscure, near continuous panic or depression affecting his ability to function, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain relationships.  That same month, his wife submitted a statement indicating that her husband has difficulty sleeping, is paranoid, and that they do not go out to dinner or to the movies.

In November 2013, a private provider submitted a psychiatric evaluation of the Veteran noting that he had PTSD and depression and that he was unemployed, estranged from his family, and had combat exposure.  The provider indicated that the Veteran does have more than one mental disorder diagnosed, but that the conditions are intertwined and it would be mere speculation to separate them.  This provider noted that he reviewed the evidence of record and opined that the Veteran had occupational and social impairment with deficiencies in most areas and that his disability was manifested by symptoms, to include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, neglect of personal appearance and hygiene, and an intermittent inability to perform activities of daily living.

On June 2014 VA examination, PTSD, alcohol use disorder, cannabis use disorder, and persistent depressive disorder were diagnosed.  The examiner explained that it is possible to differentiate what symptoms are attributable to each diagnosis, noting that the nightmares, flashbacks, anxiety, avoidance of people, difficulty experiencing positive feelings, and hyperarousal are due to the Veteran's PTSD.  The hopeless feelings and passive death wish are due to his depression and the irritability and sleep disturbances are due to both his PTSD and depression.  The memory loss is due to his alcohol use disorder, and the sleep impairment, low mood, difficulty maintaining effective work and social relationships, irritability, crying spells, and low energy and motivation are due to all of his disorders.  The examiner indicated that the Veteran has occupational and social impairment with deficiencies in most areas.

The examiner noted that the Veteran has remained married to his wife, but is unhappy in the marriage.  Approximately 2 years prior, he moved to a cabin in the back part of their property, while his wife has remained in the main house.  The Veteran reported that he does not get along with his stepsons and grandchildren and that it upsets him when they visit.  It was noted that the Veteran has had both verbal and physical fighting with them.  The examiner noted that the Veteran does not belong to any organizations and has had no contact with his biological children for 10 years, except for a phone call about every 5 years from his daughter.  The Veteran reported that he has no cell phone and he gets his mail from the post office "every week or 2."  The Veteran described difficulty sleeping and stated he has no visitors to his property, which is reinforced by locks and fences on his property.  The examiner noted that the Veteran worked for 2 weeks in the summer of 2012 and then was seen at urgent care because of detoxing off of morphine.  He did not return to work that summer, but then worked for about 60 days in 2013 doing pool maintenance and landscaping at a golf course.  He reported that he was not called to work in 2014.

An evaluation showed symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  He was noted to be awake, alert, cooperative and making good eye contact.  There were no abnormal movements and his gait was normal.  He was noted to have a full beard stained by tobacco and long dirty fingernails.  Otherwise, he was clean and neatly dressed.  His speech was normal in rate and rhythm and there was no evidence of a formal thought disorder.  He was oriented times three and his mood was euthymic.  His affect was full range and there was no evidence of suicidal ideation.  His sleep was noted to be disturbed and his energy and motivation were decreased.  The Veteran denied compulsions and homicidal ideation.  The examiner noted that his judgment was good.  In addition, the examiner noted that the Veteran isolates, to the point of living in a separate building on his own property away from his wife.  The examiner indicated that the Veteran avoids all contact with others, including his stepsons and has even gotten violent with them.  He does not want visitors and avoids helicopters, fireworks, crowds, and individual people.  Further, he does not socialize with friends.

Regarding his functional impairment, the examiner noted that such was instigated by his PTSD, but has been exacerbated by his substance use, including alcohol and marijuana, and morphine sulfate.  The examiner noted that cannabis is known to decrease motivation and alcohol to promote disinhibition.  The examiner explained that the Veteran was able to work a very part-time job for approximately 2 months in the prior summer (because it was a solo job, requiring little interaction with other people).  Further, the examiner noted that the Veteran reported he was able to stay employed at General Motors for 34 years due partly to his using intravenous drugs and partly due to significant time off from his job for mood and anxiety problems.  The examiner stated that this indicates an ability to work, though with markedly diminished efficiency.  Additionally, the attack on the Veteran's stepson may have been mediated in part by alcohol use and resultant disinhibition.  The examiner concluded that the entirety of the Veteran's psychiatric disability is therefore not due solely to PTSD, and based on [the examiner's] experience, he would conclude that 70% of the disability is due to his PTSD and that the other 30% is due to his other 3 mental disorders.

After careful review of the evidence with attention to the severity of the resulting impairment, the Board finds that the evidence supports a finding that a 70 percent rating is warranted throughout the period on appeal.  In this regard, the Board notes that 2012 private treatment records note the Veteran has severe dysfunction regarding home/family, job/school, and interpersonal relations.  On February 2012 private mental status examination, the Veteran reported problems with anger and indicated he has harmed others.  He reported having obsessive thoughts of killing people and indicated that he started feeling like killing himself 7 years prior.  In November 2013, a private provider conducted a psychiatric evaluation of the Veteran and found him to have occupational and social impairment with deficiencies in most areas.  Further, on June 2014 VA examination, the examiner similarly opined that the Veteran has occupational and social impairment with deficiencies in most areas.

Significantly, the Board notes that on June 2014 VA examination, the examiner indicated that approximately 2 years prior, the Veteran moved to a cabin in the back part of his property, separate from his wife, and isolates himself there.  The Veteran reported not getting along with his stepsons and grandchildren and denied having any contact with his biological children for 10 years, except for a phone call about every 5 years form his daughter.  It was noted that the Veteran has no cell phone and has no visitors on his property.  The Veteran explained that his property is reinforced by locks and fences.

Regarding the Veteran's ability to maintain effective relationships, the Board notes that he has been married three times and has moved out of the house that his current wife lives in.  He also indicated that he does not have close relationships with his children, stepchildren, or grandchildren and has a limited social network.

The Board acknowledges that the VA examination report from July 2011 presents a less severe picture than is shown by the other evidence of record; however, the Board finds that considering the evidence during the appeal period as a whole, the evidence more nearly approximates the criteria for a 70 percent rating.  Additionally, the Board notes that the June 2014 VA examiner attributed some psychiatric symptoms to non service-connected mental disorders.  However, the Board notes that the examiner found that 70 percent of the Veteran's functional impairment was due to his PTSD, which the Board believes is consistent with a severe impairment, warranting a 70 percent disability evaluation.

Therefore, in light of the above evidence indicating serious symptoms or serious impairment in social and occupational functioning, and resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the Veteran's PTSD warrants a 70 percent disability rating throughout the period on appeal.  

The Board has considered whether an even higher rating, a 100 percent rating, is warranted; however, the Board finds that the evidence does not support a disability picture of total occupational and social impairment.  Here, the Board notes that the Veteran is currently married.  He has consistently been oriented to time, place, and person and has acknowledged that he does not have a plan to carry out his suicidal and homicidal ideation.  The evidence also does not show that he exhibits grossly inappropriate behavior.  For these reasons, the Board finds that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating, and instead that the preponderance of the evidence supports finding that a 70 percent rating is warranted throughout the period on appeal.

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is currently being compensated with a 70 percent rating for PTSD.  The rating criteria (specifically the criteria under Code 9411) describe the Veteran's symptomatology in that they address the manifestations of his psychiatric disability, to include depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, impairment of memory, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty adapting to stressful circumstances, obsessional rituals which interfere with routine activities, impaired impulse control, suicidal and homicidal ideation, and an inability to establish and maintain effective relationships.  The Veteran has not complained of any symptomatology for which the rating criteria does not provide.  Accordingly, the symptoms and associated impairment of the Veteran's PTSD are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

Entitlement to a 70 percent rating, but no higher, for the Veteran's service-connected PTSD is warranted.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.

REMAND

The Veteran has reported that he is receiving Social Security Administration (SSA) disability benefits.  The disability determination and associated medical records are not associated with the record.  As SSA records are constructively of record, and may contain pertinent information with regard to the Veteran's claim for a TDIU rating, they must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If the records are unavailable, the reason for their unavailability must be noted in the record.

2.  Arrange for any further development indicated by the developed ordered above.

3.  Then review the record and readjudicate the claim for a TDIU rating.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


